DETAILED ACTION
This Office action is in response to the amendment filed on December 14, 2021.
Claims 1-4, 7-13, 15-17, and 20 are pending.
Claims 1-4, 8-13, 15-17, and 20 have been amended.
Claims 5, 6, 14, 18, and 19 have been canceled.
Claims 1-4, 7-13, 15-17, and 20 are allowed and will be renumbered as 1-15 in the patent.
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title of the invention.
The objections to Claims 1-10 and 13-20 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 6 and 19 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Shui Wan Yu (Reg. No. L1338) on December 27, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 12/14/2021), please amend Claims 1-4, 8-13, 15-17, and 20 as follows:

1. (Currently Amended) An application prediction method, performed by a processor executing instructions stored on a memory, wherein the application prediction method comprises:
obtaining a user behavior sample in a preset time period, wherein the user behavior sample comprises an association record of usage timing of at least two applications determined from two or more applications on a terminal, and wherein the association record of usage timing of the at least two applications comprises a usage record of the at least two applications and a usage timing relationship of the at least two applications;
of the at least two applications to obtain a plurality of association record groups of usage timing of the at least two applications; and
training a preset prediction model according to the association record of usage timing of the at least two applications to generate an application prediction model;
wherein the grouping the association record of usage timing of the at least two applications to obtain the plurality of association record groups of usage timing of the at least two applications comprises:
using an association record of usage timing of the at least two of the at least two applications, using an association record of usage timing of the at least two th sampling instants as a second association record group of usage timing of the at least two applications, and so on, to obtain m-n+1 association record groups of usage timing of the at least two applications, wherein n is a natural number greater than or equal to 2, and m is a total number of sampling instants and is a natural number greater than 3.

2. (Currently Amended) The application prediction method according to claim 1, wherein the obtaining the user behavior sample in the preset time period comprises:
sorting the two or more applications according to a usage frequency of the two or more applications in the preset time period;
determining at least two target applications according to a sorting result; and
determining the association record of usage timing of the at least two applications according to usage status of the at least two target applications as the user behavior sample.

3. (Currently Amended) The application prediction method according to claim 2, wherein the determining the association record of usage timing of the at least two applications according to the usage status of the at least two target applications as the user behavior sample comprises:
sampling a usage log of the at least two target applications in accordance with a preset sampling period to determine the usage status of the at least two target applications at sampling instants; and
associating the usage status of the at least two target applications corresponding to the sampling instants and the usage status of the at least two target applications so as to determine the association record of usage timing of the at least two applications.

4. (Currently Amended) The application prediction method according to claim 3, wherein[[,]] the training the preset prediction model according to the association record of usage timing of the at least two applications to generate the application prediction model comprises:
training the preset prediction model according to the usage status of the at least two target applications corresponding to the sampling instants in the association record of usage timing of the at least two applications.

5. (Canceled)

6. (Canceled)


obtaining current usage status of the at least two applications;
inputting the current usage status of the at least two applications to the application prediction model to obtain probabilities to start the at least two applications; and
determining an application to be started according to the probabilities to start the at least two applications, and preloading the application to be started.

8. (Currently Amended) The application prediction method according to claim 7, wherein the current usage status of the at least two applications comprises identification information of an application being used on the terminal at a current sampling instant.

9. (Currently Amended) The method according to claim 8, wherein the current usage status of the at least two applications further comprises identification information of an application being used on the terminal corresponding to at least one previous sampling instant.

10. (Currently Amended) An application preloading method, performed by a processor executing instructions stored on a memory, wherein the application preloading method comprises:
obtaining current usage status of at least two applications on a terminal;
inputting the current usage status of the at least two applications to a pre-trained application predication model to obtain probabilities to start the at least two applications, 
determining an application to be started according to the probabilities to start the at least two applications, and preloading the application to be started;
wherein the pre-trained application prediction model is generated in following manners:
obtaining a user behavior sample in a preset time period, wherein the user behavior sample comprises the association record of usage timing of the at least two applications determined from two or more applications on a terminal, and wherein the association record of usage timing of the at least two applications comprises a usage record of the at least two applications and a usage timing relationship of the at least two applications;
grouping the association record of usage timing of the at least two applications to obtain a plurality of association record groups of usage timing of the at least two applications; and
training a preset prediction model according to the association record of usage timing of the at least two applications to generate the pre-trained application prediction model;
wherein the plurality of association record groups of usage timing of the at least two applications are obtained in following manner:
using an association record of usage timing of the at least two of the at least two applications, using an association record of usage timing of the at least two th sampling instants as a second association record group of usage timing of the at least two applications, and so on, to obtain m-n+1 association record groups of usage timing of the at least two applications, wherein n is a natural number is a total number of sampling instants and is a natural number greater than 3.

11. (Currently Amended) The application preloading method according to claim 10, wherein the current usage status of the at least two applications comprises identification information of an application being used on the terminal at a current sampling instant.

12. (Currently Amended) The application preloading method according to claim 11, wherein the current usage status of the at least two applications further comprises identification information of an application being used on the terminal corresponding to at least one previous sampling instant.

13. (Currently Amended) An application preloading apparatus, comprising a processor and a memory storing instructions thereon, the processor when executing the instructions, being configured to:
obtain current usage status of at least two applications on a terminal;
input the current usage status of the at least two applications to a pre-trained application predication model to obtain probabilities to start the at least two applications, wherein the pre-trained application prediction model is generated by training from an association record of usage timing of the at least two applications; and
determine an application to be started according to the probabilities to start the at least two applications, and preload the application to be started;
wherein the processor is further configured to:
and wherein the association record of usage timing of the at least two applications comprises a usage record of the at least two applications and a usage timing relationship of the at least two applications;
group the association record of usage timing of the at least two applications to obtain a plurality of association record groups of usage timing of the at least two applications; and
train a preset prediction model according to the association record of usage timing of the at least two applications to generate the pre-trained application prediction model;
wherein the processor is further configured to:
use an association record of usage timing of the at least two of the at least two applications, use an association record of usage timing of the at least two th sampling instants as a second association record group of usage timing of the at least two applications, and so on, to obtain m-n+1 association record groups of usage timing of the at least two applications, wherein[[,]] n is a natural number greater than or equal to 2, and m is a total number of sampling instants and is a natural number greater than 3.

14. (Canceled)

15. (Currently Amended) The application preloading apparatus according to claim [[14]] 13, wherein the processor is further configured to:

determine at least two target applications according to a sorting result; and
determine the association record of usage timing of the at least two applications according to usage status of the at least two target applications as the user behavior sample.

16. (Currently Amended) The application preloading apparatus according to claim 15, wherein the processor is further configured to:
sample a usage log of the at least two target applications in accordance with a preset sampling period to determine the usage status of the at least two target applications [[are]] at sampling instants; and
associate the usage status of the at least two target applications corresponding to the sampling instants and the usage status of the at least two target applications so as to determine the association record of usage timing of the at least two applications.

17. (Currently Amended) The application preloading apparatus according to claim 16, wherein the processor is further configured to:
train the preset prediction model according to the usage status of the at least two target applications corresponding to the sampling instants in the association record of usage timing of the at least two applications.

18. (Canceled)



20. (Currently Amended) The application preloading apparatus according to claim [[14]] 13, wherein the processor is further configured to:
determine a number of cells on an input layer of the pre-trained application prediction model according to a vector dimension of the association record of usage timing of the at least two applications;[[,]] and
determine a number of an output layer unit number of the pre-trained application prediction model according to a number of the at least two 

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “using an association record of usage timing of the at least two applications corresponding to first n sampling instants as a first association record group of usage timing of the at least two applications, using an association record of usage timing of the at least two applications corresponding to second to n+1th sampling instants as a second association record group of usage timing of the at least two applications, and so on, to obtain m-n+1 association record groups of usage timing of the at least two applications, wherein n is a natural number greater than or equal to 2, and m is a total number of sampling instants and is a natural number greater than 3” as recited in independent Claims 1, 10, and 13.
th sampling instants as a second association record group of usage timing of the at least two applications, and so on, to obtain m-n+1 association record groups of usage timing of the at least two applications, wherein n is a natural number greater than or equal to 2, and m is a total number of sampling instants and is a natural number greater than 3” as recited in independent Claims 1, 10, and 13.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191